Dieterich and Gordon, JJ.
(dissenting). Mr. Nort-man, the tenant, testified that with the onset of cold weather the premises were cold until late in the morning, and that the room temperature dropped substantially below 70 degrees. He testified that this “happened a lot more than a dozen times.”
There is nothing inherently incredible about this testimony. In our opinion, this supported the judge’s finding of fact “that the heat on occasions was turned on late.” This finding is not against the great weight and clear preponderance of the evidence.- The absence of sufficient heat could reasonably be found to have deprived the tenant of the full use and enjoyment of the property. It supports the trial court’s conclusion of law that there was a constructive eviction.
We, therefore, would affirm without the modification made by the majority.